Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 59-68 are presented for examination
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020, were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Applicant’s arguments filed on 01/20/2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments filed on 01/20/2021, have each been entered into the record. Applicants have amended claim 59. Claims 60-63 and 66 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Therefore, claims 59, 64-65 and 67-68 are subject of the Office action below.
Claim Rejections - 35 USC § 102-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 59 and 65 under 35 U.S.C. 102(a)(1) as being anticipated by RN872001-43-9 (available 01/16/2006, cited in the previous Office action), is withdrawn because of the amendments to claim 59, so that claim 59 no longer recites the limitation of “NH2, NHR10, and N(R10)(R10’)”  as one or more substituents on a straight or branched C1-C5 alkylene.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 59 and 65 under 35 U.S.C. 103 as being unpatentable over RN872001-43-9 (available 01/16/2006, cited in the previous Office action), is withdrawn because of the amendments to claim 59, so that claim 59 no longer recites the limitation of “NH2, NHR10, and N(R10)(R10’)”  as one or more substituents on a straight or branched C1-C5 alkylene.
Response to Applicants’ Arguments/Remarks
Applicants’ arguments filed on 01/20/2021 (see pages 7-8 of Remarks), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendments to claim 59, so that claim 59 no longer recites the limitation of “NH2, NHR10, and N(R10)(R10’)”  as one or more substituents on a straight or branched C1-C5 alkylene, necessitates a new ground of rejection set forth below.
Claim Rejections - 35 USC § 112
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 64-65 and 68  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 64-65 and 68 depend from claim 59 and are therefore, also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).”
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 59 is rendered indefinite for reciting the limitation of no more than one nitrogen is attached to any carbon of the straight or branched C1-C5 alkylene, because one of the ordinary skill in the art cannot reasonably determine the meets and bounds of this limitation in the claim. This is because of the amendment of instant claim 59, so that claim 59 no longer recites the limitation of “NH2, NHR10, and N(R10)(R10’)”  as one or more substituents on a straight or branched C1-C5 alkylene. Appropriate correction is required.
A patent must be precise enough to afford clear notice of what is claimed, thereby "'appris[ing] the public of what is still open to them.'" Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)). Otherwise there would be "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). A claim fails to satisfy this statutory requirement and is thus invalid for indefiniteness if its language, when read in light of the specification and the prosecution history, "fail[s] to inform, with reasonable certainty, those skilled in the art about the scope of the invention." Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
Claim Rejections - 35 USC § 102
New Grounds of Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 59 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS registry Number 295341-40-1 (hereinafter, “RN295341-40-1”, available 10/13/2000).
Regarding claims 59, RN295341-40-1discloses 5-benzyl-N-phenylhexahydropyrrolo[3,4-c]pyrrole-2(1H)-carboxamide (see figure 1B below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1: 1A) a compound of Formula II and 1B) RN295341-40-1.
A compound of Formula II reads on RN295341-40-1, wherein:
L1 = -CONH-; 
ii) R1 = aryl;
iii) L2 = -(CH2)n, n = 1;
iv) R2 = phenyl; and  
v) Y = Y’ = H.
Regarding claim 65, RN295341-40-1 discloses L2 = -(CH2)n, n = 1 (see figure 1B above).

Claim Rejections - 35 USC § 103
New Grounds of Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over RN295341-40-1 (available 10/13/2000).
The limitation of claims 59 and 65 as well as the corresponding teachings of RN295341-40-1 are discussed above and are hereby incorporated in to the instant rejections.
	The invention of claim 68 is similar to claim 59, however, claim 68 differs slightly from claim 59 in that the claim requires a pharmaceutical composition. The specification at, for example, ¶s 0012 and 0105, discloses a pharmaceutical composition as comprising a compound of the invention and a pharmaceutically acceptable carrier.
The key difference between RN295341-40-1 and the invention of claim 8 is minor, and only includes one key element, namely, disclosing the compound in the form of a pharmaceutical composition.
However, the addition of a carrier or solvent to unpatentable compound has been found to be prima facie obvious. The courts have stated that the combination does not become new and patentable because of presence of solvent or carrier. Please see Ex parte Douros & Vanderweff, 163 USPQ 667 (BPAI 1968).  
Therefore, RN295341-40-1 is necessarily obvious over claim 68. 
            In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited reference. 
Conclusion
Claim 67 is allowable.
Claims 59, 64-65 and 68 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629